Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 1 of 62 Page ID
                                  #:2138




                                                                        1



                                                                        1




                                         EXHIBIT 1
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 2 of 62 Page ID
                                  #:2139
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 3 of 62 Page ID
                                  #:2140




                                                                 IBM 007250
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 4 of 62 Page ID
                                  #:2141
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 5 of 62 Page ID
                                  #:2142
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 6 of 62 Page ID
                                  #:2143
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 7 of 62 Page ID
                                  #:2144
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 8 of 62 Page ID
                                  #:2145
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 9 of 62 Page ID
                                  #:2146
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 10 of 62 Page ID
                                  #:2147




                                                                 IBM 007347
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 11 of 62 Page ID
                                  #:2148




                                                                         7



                                                                         7




                                          EXHIBIT 7
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 12 of 62 Page ID
                                  #:2149
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 13 of 62 Page ID
                                  #:2150
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 14 of 62 Page ID
                                  #:2151




                                                                         8



                                                                         8




                                          EXHIBIT 8
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 15 of 62 Page ID
                                  #:2152




                                                                 IBM 007348
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 16 of 62 Page ID
                                  #:2153
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 17 of 62 Page ID
                                  #:2154
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 18 of 62 Page ID
                                  #:2155
Case 2:17-cv-08083-FMO-PLA Document 107-1 Filed 12/17/18 Page 19 of 62 Page ID
                                  #:2156




                                                                    10



                                                                    10




                                      EXHIBIT 10
